Citation Nr: 1604009	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or due to environmental hazards.

2. Entitlement to a disability rating in excess of 30 percent from June 26, 2008 to May 20, 2014, and in excess of 50 percent since May 21, 2014 for PTSD.

3. Entitlement to an effective date prior to April 30, 2014, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Larry J. Pitts, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to April 2004; from August 2004 to October 2005; and from November 2005 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Indianapolis, Indiana and St. Louis, Missouri. The claims file has been transferred to the RO in St. Louis, Missouri

In June 2014, the RO granted a 50 percent disability rating for the Veteran's service-connected PTSD, but only as of May 21, 2014. VA assumes that claimants seek the maximum benefit allowed by law. See AB v. Brown, 6 Vet. App. 35 (1993). Because the maximum available benefit has not been awarded, the Veteran's increased rating claim for PTSD remains in controversy.

The Veteran testified before the undersigned at a November 2015 video-conference hearing. The undersigned and counsel for the Board noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the record was held open for 60 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further development. For the claim of service connection for sleep apnea, an addendum opinion is needed regarding whether the sleep apnea was aggravated by service-connected PTSD.

For the claim of a higher rating for PTSD, in November 2015 and January 2016, the Board received additional evidence on behalf of the Veteran which was not considered by the AOJ. Specifically, additional private medical records related to his PTSD were submitted after July 2014 supplemental statement of the case (SOC).

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e). Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration. Currently, VA has not interpreted section 7105(e) to extend to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist; therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence. 38 C.F.R. § 19.37(b) (2013). Under 38 C.F.R. § 20.1304(c) (2013), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral." 38 C.F.R. § 20.1304(c).

Here, the Veteran's substantive appeal was received prior to February 2, 2013. His procedural right of initial AOJ review was not been waived by the appellant or his representative, and the new pertinent evidence does not guarantee that the benefits sought may be fully allowed on appeal without such referral. See 38 C.F.R. § 20.1304(c). For these reasons, the Veteran's appeal for a higher rating for PTSD will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.

The issue of an earlier effective date for the grant of entitlement to TDIU is inextricably intertwined with the other claims; therefore, it is remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the May 2014 VA examination for an addendum opinion. If the examiner is not available, a different examiner may render the requested opinions. The VA examiner must opine as to the relationship, if any, between the Veteran's current left and right knee disabilities and his service-connected back disability. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's sleep apnea was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must also opine as to whether the Veteran's sleep apnea was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected PTSD.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

January 2014 Private Medical Records (PMRs), showing a diagnosis of moderate obstructive sleep apnea diagnosed via sleep study.

February 2014 Letter from Dr. E.E., VA Staff Physician.

May 2014 VA Examination Report.

July 2014 Notice of Disagreement, claiming sleep apnea is related to service-connected PTSD.

December 2014 VA Examination Addendum.

November 2015 Hearing Transcript, pp. 14, 26-29.

4. Then, review the VA examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. Review all evidence added to the claims file since the July 2014 PTSD SSOC and the February 2015 sleep apnea SSOC, especially including the new private medical records from November 2015 and January 2016. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for sleep apnea, entitlement to a higher rating for PTSD, and entitlement to an earlier effective date for the grant of TDIU. If the benefits sought are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




